Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The aforementioned claims do not fall within at least one of the four categories of patent eligible subject matter because, under the broadest reasonable interpretation, they are directed to signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Turning to Applicants’ claims, independent claim 15 recites “at least one machine readable medium comprising one or more instructions.”  While a processor is mentioned in the claim, the recitation is passive and the framing of the claim directly relates to the machine readable medium and its instructions.  In view of the guidance above, a “machine readable medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter, and is rejected accordingly.  The Examiner notes that Applicants’ specification provides no additional context that would define the recited term in a way to preclude it reading on signals per se.  Claims 16-20 depend from claim 15, and therefore include the same subject matter, and are hence non-transitory machine readable medium.”

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-5, 8-13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0228077 (“Hall”) in view of U.S. Patent No. 6996460 (“Krahnstoever”).
Regarding claim 1, HALL teaches an electronic device ([0023]: “The invention … a height adjustable monitor assembly for a laptop computer.”) comprising: 
a first housing, wherein the first housing includes a display and a second housing, wherein the second housing is rotatably coupled to the first housing using a hinge (intuitively, one of ordinary skill in the art would understand “a laptop computer” per [0023] and FIGs. 3-4, 8A-8B, and 14-15 to feature two housing elements connected by a hinge element (e.g., as visually depicted in the cited FIGs., but also as described per [0053]-[0054] and [0075] for example)); 
a display adjustment engine and a motor, wherein … the display adjustment engine can activate the motor to cause a height of the display to be adjusted (per [0055], a “motor” is taught that operates to displace the screen assembly and its related housing elements to effectively deliver the “height adjustable monitor” benefit mentioned in [0023] for example, and to that effect the height adjustment via the motor is electronically/software-driven per [0064] in a manner that is equivalent to a “display adjustment engine” as recited).

As discussed above, Hall teaches a laptop device that is height-adjustable to improve the user’s experience, e.g. as described per [0003] and [0009].  Hall even teaches software/electronic elements that aid in such an implementation, e.g. per [0064].  That said, Hall does not specifically teach the further elements of a user tracking engine to determine a gaze of a user and the motor, wherein, based on data related to the gaze of the user, the display adjustment engine can activate the motor to cause a height of the display to be adjusted.  Rather, the Examiner relies upon KRAHNSTOEVER to teach what Hall otherwise lacks, see e.g. a “virtual touch ordering system” that is able to track the user’s engagement with a GUI/screen-equipped system via “computer vision algorithms” and associated image-capture functions (Abstract, column 3 lines 13-28, and column 5 lines 24-26) to generally improve the user experience, and more specifically can accommodate differing heights for the user context as to 
Both Hall and Krahnstoever relate to height adjust of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the software/electronic-driven height adjustment aspect of Hall to take into consideration the user’s gaze/sight as can be sensed, tracked, and monitored in the state of the art and specifically as taught per Krahnstoever, with a reasonable expectation of success, e.g. to improve the user’s experience by delivering a more appropriate sightline for the user.

Regarding claim 2, Hall in view of Krahnstoever teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the gaze is a relative distance of a user's face and eyes from the display, a position of the user's eyes relative to the display, an orientation of the user's pupil relative to the display, and/or a position of the user's head relative to the display (Krahnstoever’s column 5 lines 10-15 teaching that its framework can be made to “adjust the height of the display region according to the level of eyesight of the driver using the computer vision technology” for example, and where the level of eyesight as discussed is akin to the bolded elements in the instant limitation addressed above).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Hall in view of Krahnstoever teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach a display rotation mechanism, wherein, based on the data related to the gaze of the user, the display adjustment engine can activate the display rotation mechanism to rotate the display (Krahnstoever’s column 5 lines 10-15 teaching that its framework can be made to “adjust the height of the display region according to the level of eyesight of the driver using the computer vision technology” for example, and where the eyesight as tracked per Krahnstoever can be used as a basis for the height displacement aspect per Hall, where Hall teaches “rotational motion of lifter gears” per [0057] which drive vertically-inclined linear motion of its screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Hall in view of Krahnstoever teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the motor rotates a worm gear in a first direction and a display support travels up the worm gear as the worm gear rotates in the first direction, wherein the display support is coupled to the display (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 5, Hall in view of Krahnstoever teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach wherein the motor rotates the worm gear in a second direction and the display support travels down the worm gear as the worm gear rotates in the second direction, wherein the second direction is opposite the first direction (“worm gear system” per Hall’s [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Hall in view of Krahnstoever teach the electronic device of claim 1, as discussed above.  The aforementioned references further teach wherein the display is electrically coupled to the second housing through the hinge (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 9, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 12, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 13, the claim includes the same or similar limitations as claims 1 and 8 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 15, the claim includes the same or similar limitations as claims 1 and 2 discussed above, and is therefore rejected under a similar rationale.  The claim additionally recites at least one machine readable medium comprising one or more instructions, which is further taught per Hall’s [0065]-[0067] (discussing software and memory elements, e.g. that would function in tandem with the disclosed CPU of [0068] and [0076]).

Regarding claim 16, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 17, the claim includes the same or similar limitations as claims 4 and 5 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 20, Hall in view of Krahnstoever teach the at least one machine readable medium of claim 15, as discussed above.  The aforementioned references further teach wherein the display is located in a first housing and the display is electrically coupled to a second housing using spring clips (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, e.g. in a different/separate housing, and the connectivity between the separate housings may be implemented at least in part using “spring clips” as mentioned per [0081] (“spring-loaded clip”)).  The motivation for combining the references is as discussed above in relation to claim 1.


8.	Claims 6-7, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Krahnstoever and further in view of U.S. Patent Application Publication No. 2015/0205327 (“Daley”).
Regarding claim 6, Hall in view of Krahnstoever teach the electronic device of claim 4, as discussed above.  The aforementioned references further teach the additional limitations wherein the display is electrically coupled to the second housing using a wire cable (Hall’s [0024] discussing the feasibility of wiring to connect the monitor element with the CPU for example, and intuitively because they are situated in different housing elements, such wiring would necessarily travel between them where affixed via a hinge (hinges as discussed per [0075]-[0076] and [0080]-[0081])).  That said, neither Hall nor Krahnstoever teach the further limitation of a spool [that] winds or unwinds the wire cable when the display is adjusted.  Rather, the Examiner relies upon DALEY to teach what Hall and Krahnstoever otherwise lack, see e.g. Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380].
Both Hall and Krahnstoever relate to height adjust of screen/display elements in relation to a user, e.g. such that the user is presented with the UI/GUI aspect of a device/system at an appropriate height for example.  Daley contemplates something similar.  Hence, the cited references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to implement the software/electronic-driven height adjustment aspect of Hall and/or Krahnstoever with a well-known wire and spool feature/system as used by Daley, with a reasonable expectation of success, e.g. to permit the cable/wiring to extend between endpoint features that have a flexible/adjustable distance there-between.

Regarding claim 7, Hall in view of Krahnstoever and further in view of Daley teach the electronic device of claim 6, as discussed above.  The aforementioned references further teach the limitation wherein the spool is coupled to the worm gear (Daley’s equivalent wire and spool assembly as discussed per [0344], which is feasibly integrated into a “notebook” or “lap top” type computer per [0380], and can be made to be integrated into the similar rotation features that implement height/vertical displacement per Hall (e.g., Hall’s “worm gear system” per [0025] and [0055]-[0057], where the worm gears are turned either clockwise or counter-clockwise to essentially activate lifter gears that serve to raise/lower the screen assembly)).  The motivation for combining the references is as discussed above in relation to claim 6.

Regarding claim 14, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under a similar rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under a similar rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2008/0137273 Li
US 2019/0152319 Wan
US 7439956 Albouyeh
US 2006/0152893 Chen
US 10231662 Berme
US 9794516 Tuli
US 2020/0050345 Mugura
US 2016/0112667 Park
US 6690337 Mayer

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571) 272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174